Order entered March 31, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00877-CR
                                     No. 05-14-00878-CR
                                     No. 05-14-00879-CR
                                     No. 05-14-00880-CR

                            REGINALD KEITH PINK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                                           ORDER


       Appellate counsel filed an Anders brief in these cases and provided appellant copies of

the record. By letter dated November 5, 2014, this Court notified appellant that his pro se

response was due by January 5, 2015. On January 5, 2015, the Court granted appellant an

extension until February 4, 2015 to file the pro se response and warned that if the response was

not received by that date, the appeals would be submitted on the Anders brief alone. The Court

now has before it appellant’s March 18, 2015 pro se “motion requesting hearing on issue of lost

transcript,” in which appellant contends the record of a hearing that occurred between January 7,

2014 and January 27, 2014 is missing. To assist the Court in determining how to proceed, we

ordered appellate counsel to file a response to the motion. Counsel filed a response stating that

he reviewed the trial court’s docket sheet, spoke with the trial court judge, and contacted the
court reporter, all of which confirmed no hearings were conducted in the time period appellant

specified.

        Accordingly, we DENY appellant’s March 18, 2015 motion for a hearing, as well as his

March 25, 2015 motions to take notice of the missing records and to compel production of the

docket sheets.

        Appellant was provided the record in September 2014 for purposes of filing a pro se

response, and was granted extensions until February 4, 2015 to file the response, but did not do

so. Accordingly, we DENY appellant’s March 23, 2015 motion to reconsider our February 4,

2015 order denying him additional time to file his pro se response.

        The appeals will be submitted in due course. We DIRECT the Clerk to send copies of

this order, by first-class mail, to Reginald Pink, TDCJ No. 1938997, McConnell Unit, 3001

South Emily Drive, Beeville, Texas 78102.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                    /s/     LANA MYERS
                                                            JUSTICE